DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims / Amendments
	This office action is in response to applicant’s amendment filed 02/22/2021. 
Accordingly, claims 1- 20 are presently pending with claims 13-16 being withdrawn (claims 1, 13are independent claims). 
Election/Restrictions
Applicant’s election without traverse of Group I, apparatus (claims 1-12) in the reply filed on 09/14/2020 was earlier acknowledged.
Claim Objections
Claim 10 is objected to because of the following informalities:  
In claim 10, line 4 – “has a second at least one media connection” may be corrected to “has at least a second .
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudder et al (US 5,643,639){hereinafter Rudder} in view of Walters et al (US 2013/0320274){hereinafter Walters}[or alternately Walters in view of Rudder].
Regarding Claims 1, 2, 11: Rudder teach a low-pressure plasma chamber for a low-pressure plasma installation (Fig. 3) for plasma processing of a component in the low-pressure plasma chamber, the low-pressure plasma chamber comprising:
a low-pressure plasma chamber body 12’ 14’ (base plate, canopy – Fig. 3) of glass (quartz - col. 3, lines 38-41); 
wherein a cross-section of the low-pressure plasma chamber body 14’ is constructed to be quadrilateral (rectangular – Fig. 7 and col. 3, lines 47-48){as also regards claim 2}.
Rudder teach a plasma chamber body of glass, but do not explicitly teach the glass not including quartz, wherein the low-pressure plasma chamber body is produced with a pressing method or a blow-and-blow method, wherein the low-pressure plasma chamber body is integrally formed as one piece. 
Walters teach a plasma chamber 4 (glass vessel – Fig. 1) that is integrally formed (0128) and can be formed of quartz or borosilicate glass (0128).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to form the plasma chamber body of (borosilicate) glass not 
Further, it would also have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to form the plasma chamber body integrally as one piece in view of teaching by Walters in the apparatus of Rudder as a known structure for making plasma chamber, as a matter of engineering choice.
Furthermore, it has been held: "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." [MPEP 2144.04 VB].
Further, claim limitation “chamber body is produced with a pressing method or a blow-and-blow method” is a “product-by-process” limitation. It has been held that the determination of patentability is based on the product itself, the patentability of a product does not depend on its method of production (MPEP 2113]. 
In the instant case, Rudder in view of Walters teach the plasma chamber 10’ (Fig. 3) base plate 12’ and the canopy 14’ are made from quartz (col. 3, lines 39-40, Rudder). Further, Walters teach plasma chamber 4 (glass vessel – Fig. 1) comprising drum 4 and rear end wall 43 may be integrally formed (0128). The chamber body taught by Rudder in view of Walters is substantially similar to the claimed plasma chamber body.
Alternately, Rudder in view of Walters do not explicitly teach chamber body is produced with a pressing method or a blow-and-blow method.
It would be obvious to form the plasma chamber body by a pressing method or a blow-and-blow method considering that the chamber body of Rudder in view of Walters as an 
Furthermore, it has been held:
If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) [MPEP 2113].

Alternately, Walters teach a low-pressure plasma chamber for a low-pressure plasma installation for plasma processing of a component in the low-pressure plasma chamber, the low-pressure plasma chamber comprising:
a low-pressure plasma chamber body 4 (cylindrical glass vessel – Figs. 1, 2, 4-5 and 0128) of borosilicate glass (0128), the glass not including quartz, wherein the low-pressure plasma chamber body is integrally formed as one piece (with rear end wall 43 – 0128).
Walters do not explicitly teach  wherein the low-pressure plasma chamber body is produced with a pressing method or a blow-and-blow method, and
wherein a cross-section of the low-pressure plasma chamber body is constructed to be quadrilateral.
Rudder is discussed above. Rudder teach plasma chamber canopy 14 can be of different shapes like dome, hemispherical or rectangular (col. 3, lines 19-21).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to form the plasma chamber body to be quadrilateral (rectangular) 
Further, claim limitation “chamber body is produced with a pressing method or a blow-and-blow method” is a “product-by-process” limitation. It has been held that the determination of patentability is based on the product itself, the patentability of a product does not depend on its method of production (MPEP 2113]. 
In the instant case, Walters in view of Rudder teach plasma chamber 4 (glass vessel – Fig. 1) comprising drum 4 and rear end wall 43 may be integrally formed (0128, Walters). Further, Rudder teach the plasma chamber 10’ (Fig. 3) base plate 12’ and the canopy 14’ are made from quartz (col. 3, lines 39-40, Rudder). The chamber body taught by Walters in view of Rudder is substantially similar to the claimed plasma chamber body.
Alternately, Walters in view of Rudder teach plasma chamber 4 (glass vessel – Fig. 1, Walters) comprising drum 4 and rear end wall 43 may be integrally formed (0128). Further, Rudder teach the plasma chamber 10’ (Fig. 3) base plate 12’ and the canopy 14’ are made from quartz (col. 3, lines 39-40, Rudder).
Walters in view of Rudder do not explicitly teach chamber body is produced with a pressing method or a blow-and-blow method.
It would be obvious to form the plasma chamber body by a pressing method or a blow-and-blow method considering that the chamber body of Walters in view of Rudder as an alternate method of production of plasma chamber body, considering that the prior art (Walters in view of Rudder) chamber body is substantially similar to the claimed body.



Regarding Claims 4-6: Rudder in view of Walters (or Walters in view of Rudder) teach the cross-section of the low-pressure plasma chamber 10’ (Figs. 3, 7, Rudder) body is constructed along the longitudinal axis thereof to be more than 40% identical (as seen from Fig. 3 the cross-section of plasma chamber wall 12’, 14’ of plasma chamber is identical along its complete (100%) length){as also regards claims 5, 6}.
Regarding Claims 9, 10: Rudder in view of Walters (or Walters in view of Rudder) teach the low-pressure plasma chamber body has an at least partially closed rear wall 21’ (end plate – Fig. 3, Rudder) of glass, and wherein the rear wall 21’ of the low-pressure plasma chamber body has a plate-like rear wall closure (end plate 21’ – Fig. 3, Rudder) which is inserted into a rear wall opening in the low-pressure plasma chamber body, wherein the rear wall closure has  at least one media connection 19’ (outlet port – Fig. 3 and col. 3. Lines 41-46). Further, Rudder also teach applicator 22 (Fig. 4) surrounds the low pressure chamber and applies plasma generating power to gaseous contents of the chamber (col. 4, lines 21-25). 
Regarding Claim 11: Rudder in view of Walters teach the low pressure plasma chamber body is constructed from borosilicate glass (Walters – 0128).
Regarding Claim 12: Rudder in view of Walters (or Walters in view of Rudder) teach all limitations of the claim including the low-pressure plasma installation has a vacuum pump (col. 4, lines 6-14, Rudder) which is connected to the low-pressure plasma chamber, and a gas supply which is connected to the low-pressure plasma chamber (through inlet tube 18’ – Figs. 3, 3a and col. 3, lines 44 - 45 and col. 6, lines 43-45, Rudder).
Claim 7 is /are rejected under 35 U.S.C. 103 as being unpatentable over Rudder et al (US 5,643,639){hereinafter Rudder} in view of Walters et al (US 2013/0320274){hereinafter Walters}[or alternately Walters in view of Rudder] as applied to claims 1-6, 9-12 and further in view of Christoff-Herbert (DE 102014213942 corresponding to US 2017/0122663, referred to hereinafter) or alternately Donohue (US 2005/0230048).
Regarding Claim 7: Rudder in view of Walters (or Walters in view of Rudder) teach all limitations of the claim including wherein the low-pressure plasma chamber has a door 13 (end plate - Fig. 3), having at least one media connection, viz. gas inlet port 18’ – Fig. 3 and col. 3, lines 44-45, Rudder) {claim limitation reversibly opened and closed is interpreted to imply a chamber door that can be opened and closed}.
Rudder in view of Walters (or Walters in view of Rudder) do not explicitly teach the door can be opened and closed.
Christoff -Herbert teach a substrate processing apparatus comprising:
A plasma chamber 12 (Fig. 1 and 0036) with a door 16 (0036) that can be pivotably opened and closed by hinges 18, 20 (Fig. 1 and 0036). Christoff –Herbert also teach that door can be reversibly opened and closed [0046] {claim limitation reversibly opened and closed is interpreted to imply a chamber door that can be opened and closed}.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the plasma chamber door that can be opened and closed   in view of teaching by Christoff -Herbert in the apparatus of Rudder in view of Walters (or Walters in view of Rudder) as a known alternate structure of door in a plasma chamber to enable open/close the door conveniently.

wherein a cross-section of the low-pressure plasma chamber body is constructed to be cylindrical (Figs. 1-5). Donohue also teach the low-pressure plasma chamber has a door 18 {Figs. 1, 3, 4 and at least 0030} which can be opened and closed (since it allows ingress and egress of wafers – 0030}, the door having at least one media connection 60 (gas conduit – Fig. 3 and 0035).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the plasma chamber door that can be opened and closed   in view of teaching by Donohue in the apparatus of Rudder in view of Walters (or Walters in view of Rudder) as a known structure of door in a plasma chamber to enable open/close the door conveniently.

Claim 8 is /are rejected under 35 U.S.C. 103 as being unpatentable over Rudder et al (US 5,643,639){hereinafter Rudder} in view of Walters et al (US 2013/0320274){hereinafter Walters}[or alternately Walters in view of Rudder] as applied to claims 1-6, 9-12 and further in view of Christoff-Herbert (DE 102014213942 corresponding to US 2017/0122663, referred to hereinafter) and Engle (US 4,289,598) .
Regarding Claim 8: Rudder in view of Walters (or Walters in view of Rudder) teach all limitations of the claim including the chamber body having an opening (where a door/endplate 13 is installed - Fig. 3, Rudder) but do not explicitly teach the low-pressure plasma chamber 
Further, Diner is discussed above.
Diner teach a plasma chamber 12 (Fig. 1 and 0036) with a door 16 (0036) that can be pivotably opened and closed by hinges 18, 20 (Fig. 1 and 0036), and latches 24, 26 fastened to chamber profile 22 (Figs. 1, 2 and 0036). Christoff –Herbert also teach that door can be reversibly opened and closed [0046] {claim limitation reversibly opened and closed is interpreted to imply a chamber door that can be opened and closed}.
Further, Engle teach a plasma apparatus comprising a vacuum vessel 12 that has an opening having a collar (marked 14a – Fig. 3 and col. 3, line 13) to which a door 16 of the low-pressure plasma chamber is secured (mounted) at 18 (brackets - Fig. 2 and col. 3, line 15) by a hole where nuts and bolts 20, 22 are installed (Fig. 2 and col. 3, lines 12-16).  Though Engle do not explicitly teach the door is mounted at a hole in the collar, it would be obvious to secure the door to low pressure chamber body at least at a hole in the collar as an alternate position for securing the door on the chamber body as a matter of engineering choice (Rearrangement of parts has been considered obvious – MPEP 2144.04 VI. C].
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the low-pressure plasma chamber opening having a collar, to which the door of the low-pressure plasma chamber is secured to at least one hole in the collar in view of teaching by Engle in the apparatus of Rudder in view of Walters (or Walters in view of Rudder) and Diner as a known structure for securing door to the chamber body in plasma processing apparatus to enable open/close the door conveniently during operation of the plasma apparatus. 
Claims 17, 18 is /are rejected under 35 U.S.C. 103 as being unpatentable over Rudder et al (US 5,643,639){hereinafter Rudder} in view of Walters et al (US 2013/0320274) {hereinafter Walters}[or alternately Walters in view of Rudder] as applied to claims 1-6, 9-12 and further in view of Poting (US 5,823,011).
Regarding Claim 17: Rudder in view of Walters (or Walters in view of Rudder) teach all limitations of the claim but do not explicitly teach in pressing method a multi-component tool is used, wherein the tool has a mould, a stamp and a covering ring.
Poting teach an apparatus for press molding glass bodies comprising:
A tool (Fig. 3) including a mould 22 (press mold – Fig. 3 and col. 5, lines 64-65), a stamp 29 (molding plug – col. 6, line 7) and a covering ring 30 (radially-overhanging ring – col. 6, lines 9-10). Further, Poting also teach control of pressing time, cooling time and the cooling station structure to even out temperature of the molded body (col. 5, lines 27-39).
 It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the pressing tool comprises a mould, a stamp and a covering ring in view of teaching by Poting in the apparatus of Rudder in view of Walters (or Walters in view of Rudder) as known parts of multi-component tool used for forming glass body by pressing.
Further, it would also have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to control the temperatures of the components of the multi-component tool in view of teaching by Poting in the apparatus of Rudder in view of Walters (or Walters in view of Rudder), depending upon type of glass, size of glass body etc, to obtain sufficient stability of the glass body {as also regards claim 18}.


As already stated above (under claim 1) in the instant case, Rudder in view of Walters teach the plasma chamber 10’ (Fig. 3) base plate 12’ and the canopy 14’ are made from quartz (col. 3, lines 39-40, Rudder). Further, Walters teach plasma chamber 4 (glass vessel – Fig. 1) comprising drum 4 and rear end wall 43 may be integrally formed (0128). The chamber body taught by Rudder in view of Walters is substantially similar to the claimed plasma chamber body.
Alternately, Rudder in view of Walters teach the plasma chamber 10’ (Fig. 3) base plate 12’ and the canopy 14’ are made from quartz (col. 3, lines 39-40, Rudder). Further, Walters teach plasma chamber 4 (glass vessel – Fig. 1) comprising drum 4 and rear end wall 43 may be integrally formed (0128).
Rudder in view of Walters do not explicitly teach chamber body is produced with a pressing method.
It would be obvious to form the plasma chamber body by a pressing method considering that the prior art chamber body of Rudder in view of Walters (or Walters in view of Rudder) is substantially similar to the claimed chamber body (relevant case law already cited above).

Regarding Claim 19: Claim limitations “filling a premould”, “settle blowing”, “pre-blowing” and “final blowing” pertain to “product-by-process” limitations and it has been held that the determination of patentability is based on the product itself, and that the patentability of a product does not depend on its method of production (MPEP 2113]. 

Alternately, Rudder in view of Walters teach the plasma chamber 10’ (Fig. 3) base plate 12’ and the canopy 14’ are made from quartz (col. 3, lines 39-40, Rudder). Further, Walters teach plasma chamber 4 (glass vessel – Fig. 1) comprising drum 4 and rear end wall 43 may be integrally formed (0128).
Rudder in view of Walters do not explicitly teach chamber body is produced with a low-and blow method.
It would be obvious to form the plasma chamber body by a blow and blow method considering that the prior art chamber body of Rudder in view of Walters (or Walters in view of Rudder) is substantially similar to the claimed chamber body (relevant case law already cited above).

Claim 20 is /are rejected under 35 U.S.C. 103 as being unpatentable over Rudder et al (US 5,643,639){hereinafter Rudder} in view of Walters et al (US 2013/0320274) {hereinafter Walters}[or alternately Walters in view of Rudder] as applied to claims 1-6, 9-12 and further in view of Hori et al (US 5,846,329){hereinafter Hori}
Regarding Claim 20: Rudder in view of Walters (or Walters in view of Rudder) teach all limitations of the claim including electrodes 24 (current carrying conductors – Fig. 4 and col. 4, 
Rudder in view of Walters (or Walters in view of Rudder) do not explicitly teach a pair of electrodes disposed facing one another located on outside of a respective flat chamber wall.
Hori teach a plasma apparatus comprising a pair of electrodes 7, 10 (conductors – Figs. 2, 3a, 3b and col. 4, line 60) disposed facing one another located on outside of a respective flat chamber walls 3, 4 (columnar insulators – Figs. 2, 3a, 3b and col. 4, line 54 to col. 5, line 7).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide a pair of electrodes disposed facing one another located on outside of a respective flat chamber wall (in view of Fig. 7, Rudder) in view of teaching by Hori in the apparatus of Rudder in view of Walters (or Walters in view of Rudder) as a known alternate structure of electrodes used in plasma processing apparatus for generating plasma more uniformly. 
Response to Arguments
	Applicant’s arguments filed 02/22/2021 have been considered but are moot in view of new grounds of rejection necessitated by claim amendment. New reference by Walters when combined with previously cited Rudder is considered to teach limitations of amended claim 1, including that plasma chamber is made from borosilicate glass (viz. glass not including quartz, and chamber body is integrally formed – as taught by Walters - at least Fig. 1 and 0128), as explained above under claim rejections. Balance claims have also been rejected, as detailed above. Further, applicant’s arguments regarding Tachino and Donhue (pages 7-8) are moot as these references have not been used for claim 1 rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lekobou et al (US 2016/0056020) teach a plasma apparatus comprising a plasma chamber 110 (reaction vessel – Fig. 1 and 0018) having at least a portion made from borosilicate glass (0018).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR DHINGRA whose telephone number is (571)272-5959.  The examiner can normally be reached on Mon,Wed,Thur: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH K DHINGRA/            Primary Examiner, Art Unit 1716